—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J), rendered September 19, 1990, convicting him of murder in the second degree (two counts), and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence adduced at the trial was legally insufficient to establish his guilt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions, including that which is raised in his attorney’s supplemental brief, and find them to be either unpreserved for appellate review, or without merit (see, CPL 470.05 [2]; People v Malphurs, 111 AD2d 266; Perez v Jones, 935 F2d 480, 483-484; People v Galloway, 54 NY2d 396). Mangano, P. J., Sullivan, Miller and Pizzuto, JJ., concur.